Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 1 of 30




                 EXHIBIT	  A	  
     Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 2 of 30



 1   IAN N. FEINBERG (SBN 88324)
     ifeinberg@feinday.com
 2   FEINBERG DAY KRAMER ALBERTI
 3   LIM TONKOVICH & BELLOLI LLP
     577 Airport Blvd., Suite 250
 4   Burlingame, CA. 94010
     Tel: 650.825.4300
 5
     Attorneys for Defendant/Counterclaimant
 6   BioCardia, Inc.
 7
 8                             UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11                                                   CASE NO. 3:19-05645-VC
     BOSTON SCIENTIFIC CORPORATION,
12   BOSTON SCIENTIFIC SCIMED, INC.
     AND FORTIS ADVISORS LLC,                        BIOCARDIA, INC.’S SECOND
13                                                   AMENDED ANSWER TO
                Plaintiffs,                          COMPLAINT AND
14        v.                                         COUNTERCLAIMS
     BIOCARDIA, INC.,
15                                                   JURY TRIAL DEMANDED
                  Defendant.
16                                                   Hon. Vince Chhabria
17
     BIOCARDIA, INC.,
18
                  Counterclaimant,
19         v.
20   BOSTON SCIENTIFIC CORPORATION,
     BOSTON SCIENTIFIC SCIMED, INC.
21
     AND FORTIS ADVISORS LLC,
22   AND SURBHI SARNA,

23                Counterdefendants.

24
25
26
27
28
                                               -1-
         BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 3 of 30



 1          Defendant BioCardia, Inc. (“BioCardia”) hereby answers the complaint of Plaintiffs

 2   Boston Scientific Corporation and Boston Scientific Scimed, Inc. (collectively “Boston

 3   Scientific”), Plaintiff Fortis Advisors LLC, as Securityholder Representative for the former

 4   securityholdcrs of nVision Medical Corporation Complain (the “Securityholders;” “Plaintiffs”

 5   together with Boston Scientific). BioCardia also asserts counterclaims as alleged below against

 6   Plaintiffs and Surbhi Sarna (“Ms. Sarna;” “Counterdefendants” together with Plaintiffs).

 7                            BIOCARDIA’S ANSWER TO COMPLAINT

 8                                     NATURE OF THE ACTION

 9          1.      BioCardia admits the allegations of paragraph 1.

10          2.      BioCardia admits the allegations of paragraph 2.

11          3.      BioCardia admits the allegations of the first sentence of paragraph 1 of paragraph

12   3, lacks sufficient information or belief to respond to the second sentence of paragraph 3, and

13   denies the remaining allegations of paragraph 3.

14          4.      BioCardia denies the allegations of paragraph 4.

15          5.      BioCardia denies the allegations of the first two sentences of paragraph 5, admits

16   the allegations of the remaining allegations of paragraph 5, and alleges that (a) Ms. Sarna did not

17   develop the invention of the ’571 Family “entirely on his or her own time without using the

18   employer’s equipment, supplies, facilities, or trade secret information;” and (b) the ’571 Family

19   related “at the time of conception or reduction to practice of the invention to [BioCardia’s]

20   business, or actual or demonstrably anticipated research or development of [BioCardia],” within

21   the meaning of California Labor Code § 2870.

22          6.      BioCardia denies the allegations of paragraph 6.

23          7.      BioCardia denies the allegations of paragraph 7.

24          8.       BioCardia denies the allegations of paragraph 8.

25          10.      BioCardia admits the allegations of paragraph 10.

26          l l.     BioCardia admits that Plaintiffs bring this action for various declaratory

27   judgments and other relief. Except as thus expressly admitted, BioCardia alleges that it lacks

28   sufficient information or belief to respond to the allegations of paragraph 11 and on that basis
                                                      -1-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 4 of 30



 1   denies them.

 2                                                   PARTIES

 3          12.     BioCardia alleges that it lacks sufficient information or belief to respond to the

 4   allegations of paragraph 12 and on that basis denies them.

 5          13.     BioCardia alleges that it lacks sufficient information or belief to respond to the

 6   allegations of paragraph 13 and on that basis denies them.

 7          14.     BioCardia alleges that it lacks sufficient information or belief to respond to the

 8   allegations of paragraph 14 and on that basis denies them.

 9          15.     BioCardia admits the allegations of paragraph 15.

10                                       JURISDICTION AND VENUE

11          16.     BioCardia admits that Plaintiffs purport to assert claims under the referenced

12   statutes. Except as thus expressly admitted, BioCardia denies the allegations of paragraph 16.

13          17.     BioCardia admits the allegations of paragraph 17.

14          18.     BioCardia admits the allegations of paragraph 18.

15          19.     BioCardia admits the allegations of paragraph 19.

16                                         FACTUAL BACKGROUND

17          A.      BioCardia

18          20.     BioCardia admits the allegations of paragraph 20.

19          21.     BioCardia denies the allegations of paragraph 21. BioCardia alleges that Ms.

20   Sarna started consulting with BioCardia on September 15, 2008 pursuant to a Consulting

21   Agreement executed on August 27, 2008, and Ms. Surbhi started as a full time employee of

22   BioCardia on November 3, 2008 pursuant to the BioCardia standard Employment Agreement

23   which she signed on October 29 (the “Sarna Agreement”).

24          B.      Ms. Sarna Employment at BioCardia

25          22.     BioCardia denies the allegations of paragraph 22.

26          23.     BioCardia denies the allegations of paragraph 23.

27          24.     BioCardia denies the allegations of paragraph 24.

28          25.     BioCardia denies the allegations of paragraph 25.
                                                      -2-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 5 of 30



 1          C.      nVision

 2          26.     BioCardia alleges that it lacks sufficient information or belief to respond to the

 3   allegations of paragraph 26 and on that basis denies them.

 4          27.     BioCardia admits that Ms. Sarna began working at BioCardia in 2008. Except as

 5   thus expressly admitted, BioCardia alleges that it lacks sufficient information or belief to respond

 6   to the allegations of paragraph 27 and on that basis denies them.

 7          28.     BioCardia admits the allegations of the first sentence of paragraph 28. Except as

 8   thus expressly admitted, denies the allegations of paragraph 28.

 9          29.     BioCardia denies that it had knowledge of Ms. Sarna’s alleged activities. Except

10   as thus expressly denied, BioCardia alleges that it lacks sufficient information or belief to respond

11   to the allegations of paragraph 29 and on that basis denies them.

12          30.     BioCardia denies the allegations of paragraph 30.

13          31.     BioCardia denies the allegations of the second and last sentences of paragraph 31.

14   Except as thus expressly denied, BioCardia alleges that it lacks sufficient information or belief to

15   respond to the allegations of paragraph 31 and on that basis denies them.

16          32.     BioCardia denies the allegations of the last sentence of paragraph 32. Except as

17   thus expressly denied, BioCardia alleges that it lacks sufficient information or belief to respond to

18   the allegations of paragraph 32 and on that basis denies them.

19          33.     BioCardia denies the allegations of paragraph 33.

20          34.     BioCardia admits that Ms. Sarna left BioCardia on January 4, 2012. Except as

21   thus expressly denied, BioCardia alleges that it lacks sufficient information or belief to respond to

22   the allegations of paragraph 34 and on that basis denies them.

23          35.     BioCardia admits that Mr. MacKenzie heard Ms. Sarna speak at a conference

24   about nVision and he subsequently emailed Ms. Sarna. Except as thus expressly admitted,

25   BioCardia denies the allegations of paragraph 35.

26          36.     BioCardia admits that it was aware of Ms. Sarna’s goal of developing a company

27   in the field of women’s health while she was an employee of BioCardia, and that BioCardia CEO

28   was emailed by Ms. Sarna that she had become an entrepreneur in a short cryptic email after her
                                                       -3-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 6 of 30



 1   departure from the Company. Except as thus expressly admitted, BioCardia denies the

 2   allegations of paragraph 36.

 3          37 .    BioCardia alleges that it lacks sufficient information or belief to respond to the

 4   allegations of paragraph 37 and on that basis denies them.

 5          38.     BioCardia alleges that it lacks sufficient information or belief to respond to the

 6   allegations of paragraph 38 and on that basis denies them.

 7          39.     BioCardia alleges that it lacks sufficient information or belief to respond to the

 8   allegations of paragraph 39 and on that basis denies them.

 9          40.     BioCardia alleges that it lacks sufficient information or belief to respond to the

10   allegations of paragraph 40 and on that basis denies them.

11          41.     BioCardia alleges that it lacks sufficient information or belief to respond to the

12   allegations of paragraph 31 and on that basis denies them.

13          42.     BioCardia alleges that it lacks sufficient information or belief to respond to the

14   allegations of paragraph 42 and on that basis denies them.

15          43.     BioCardia alleges that it lacks sufficient information or belief to respond to the

16   allegations of paragraph 43 and on that basis denies them

17          44.     BioCardia alleges that it lacks sufficient information or belief to respond to the

18   allegations of paragraph 44 and on that basis denies them

19          45.     BioCardia alleges that it lacks sufficient information or belief to respond to the

20   allegations of paragraph 45 and on that basis denies them.

21          46.     BioCardia alleges that it lacks sufficient information or belief to respond to the

22   allegations of paragraph 46 and on that basis denies them.

23          47.     BioCardia alleges that it lacks sufficient information or belief to respond to the

24   allegations of paragraph 47 and on that basis denies them.

25          D. The Dispute

26          48.     BioCardia admits the allegations of the first sentence and that in June 2013

27   Andrew MacKenzie heard Ms. Sarna speak about nVision and subsequently emailed her. Except

28   as thus expressly admitted, BioCardia denies the allegations of paragraph 48.
                                                      -4-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
       Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 7 of 30



 1          49.     BioCardia alleges that it lacks sufficient information or belief to respond to the

 2   allegations of paragraph 49 and on that basis denies them.

 3          50.     BioCardia admits the allegations of paragraph 50.

 4          51.     BioCardia admits the allegations of paragraph 51.

 5          52.     BioCardia admits that Boston Scientific so-informed BioCardia of its belief.

 6   Except as this expressly admitted, BioCardia denies the allegations of paragraph 52.

 7          53.     BioCardia admits that it sent another letter on May 20, 2019 generally reiterating

 8   its previous allegations. BioCardia admits it suggested the parties engage in “pre-litigation

 9   mediation.” BioCardia alleges that Boston Scientific expressly stated that it would only mediate

10   before a mediator of its choosing in Chicago, Illinois, a venue having no connection to the

11   dispute. BioCardia alleges it did not respond to Boston Scientific’s offer of mediation because

12   the preconditions put on mediation by Boston Scientific were preposterous and not in good faith.

13   Except as thus expressly admitted and alleged, BioCardia denies the allegations of paragraph 53.

14          54.     BioCardia admits that it filed the Arbitration against Ms. Sarna on August 6, 2019

15   because Ms. Sarna’s agreement with BioCardia requires arbitration. Except as thus expressly

16   admitted, BioCardia alleges that it lacks sufficient information or belief to respond to the

17   allegations of paragraph 54 and on that basis denies them.

18          55.     BioCardia admits that Plaintiffs bring an action for declaratory judgments and

19   other relief. Except as thus expressly admitted, BioCardia denies the allegations of paragraph 55.

20                                                COUNT I

21                        (INVENTORSHIP OF '571 PATENT IS CORRECT)

22          56.     BioCardia incorporates its responses to the allegations of the proceeding

23   paragraphs.

24          57.     BioCardia denies the allegations of paragraph 57.

25          58.     BioCardia neither admits nor denies the allegations of paragraph 58 as it states a

26   conclusion of law.

27          59.     BioCardia admits the allegations of paragraph 63.

28          60.     BioCardia admits the first sentence of paragraph 60. Except as thus expressly
                                                       -5-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 8 of 30



 1   admitted, BioCardia denies the allegations of paragraph 60.

 2          61.     BioCardia denies the allegations of paragraph 63.

 3          62.     BioCardia alleges that it lacks sufficient information or belief to respond to the

 4   allegations of paragraph 62 and on that basis denies them.

 5          63.     BioCardia denies the allegations of paragraph 63.

 6                                               COUNT II

 7                  (BOSTON SCIENTIFIC OWNS THE ‘571 PATENT FAMILY)

 8          64.     BioCardia incorporates its responses it to the allegations of the proceeding

 9   paragraphs.

10          65.     BioCardia denies the allegations of paragraph 65.

11          66.     BioCardia alleges that California Labor Law Section 2870 speaks for itself.

12   Except as thus expressly alleged, BioCardia denies the allegations of paragraph 66.

13          67.     BioCardia denies the allegations of paragraph 65.

14          68.     BioCardia denies the allegations of paragraph 68.

15          69.     BioCardia denies the allegations of paragraph 69.

16          70.     BioCardia denies the allegations of paragraph 70.

17          71.     BioCardia denies the allegations of paragraph 71.

18          72.     BioCardia admits the allegations of the second sentence of paragraph 72. Except

19   as thus expressly admitted, BioCardia denies the allegations of paragraph 72.

20          73.     BioCardia denies the allegations of the second sentence of paragraph 73. Except

21   as thus expressly denied, BioCardia alleges that it lacks sufficient information or belief to respond

22   to the allegations of paragraph 31 and on that basis denies them.

23          74.     BioCardia admits the allegations of the third sentence of paragraph 74. Except as

24   thus expressly admitted, BioCardia denies the allegations of paragraph 74.

25          75.     BioCardia denies the allegations of paragraph 75.

26          76.     BioCardia alleges that it lacks sufficient information or belief to respond to the

27   allegations of paragraph 76 and on that basis denies them.

28          77.     BioCardia alleges that it lacks sufficient information or belief to respond to the
                                                       -6-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 9 of 30



 1   allegations of paragraph 77 and on that basis denies them.

 2          78.      BioCardia denies the allegations of paragraph 78.

 3                                               COUNT III

 4                 (BOSTON SCIENTIFIC OWNS THE 120 PROVISIONAL FAMILY)

 5          79.      BioCardia incorporates its responses to the allegations of the proceeding

 6   paragraphs.

 7          80.      BioCardia denies the allegations of paragraph 80.

 8          81.      BioCardia alleges that California Labor Law Section 2870 speaks for itself.

 9   Except as thus expressly alleged, BioCardia denies the allegations of paragraph 81.

10           82.     BioCardia denies the allegations of paragraph 82.

11          83.      BioCardia denies the allegations of paragraph 83.

12          84.      BioCardia denies the allegations of paragraph 84.

13          85.      BioCardia denies the allegations of paragraph 85.

14          86.      BioCardia admits the allegations of the second sentence of paragraph 86. Except

15   as thus expressly admitted, BioCardia denies the allegations of paragraph 86.

16          87.      BioCardia denies the allegations of paragraph 87.

17          88.      BioCardia admits the allegations of the third sentence of paragraph 88. Except as

18   thus expressly admitted, BioCardia denies the allegations of paragraph 88.

19          89.      BioCardia denies the allegations of paragraph 89.

20          90.      BioCardia alleges that it lacks sufficient information or belief to respond to the

21   allegations of paragraph 90 and on that basis denies them.

22          91.      BioCardia alleges that it lacks sufficient information or belief to respond to the

23   allegations of paragraph 91 and on that basis denies them.

24          92.      BioCardia denies the allegations of paragraph 92.

25                                                COUNT IV

26         ('571 FAMILY IS NOT BASED ON MISAPPROPRIATED TRADE SECRETS)

27          93.      BioCardia incorporates its responses to the allegations of the proceeding

28   paragraphs.
                                                       -7-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 10 of 30



 1          94.    BioCardia denies the allegations of paragraph 94.

 2          95.    BioCardia admits the allegations of all but the last sentence of paragraph 95.

 3   Except as thus expressly admitted, BioCardia denies the allegations of paragraph 95.

 4          96.    BioCardia denies the allegations of paragraph 96.

 5          97.    BioCardia denies the allegations of paragraph 97.

 6          98.    BioCardia denies the allegations of paragraph 98.

 7          99.    BioCardia denies the allegations of paragraph 99.

 8          100.   BioCardia denies the allegations of paragraph 100.

 9          101.   BioCardia alleges that it lacks sufficient information or belief to respond to the

10   allegations of paragraph 101 and on that basis denies them.

11          102.   BioCardia alleges that it lacks sufficient information or belief to respond to the

12   allegations of paragraph 102 and on that basis denies them.

13          103.   BioCardia denies the allegations of paragraph 103.

14                                   COUNT V
       ('120 "PROVISIONAL FAMILY IS NOT BASED ON MISAPPROPRIATED TRADE
15                                  SECRETS)
16          104.   BioCardia incorporates its responses to the allegations of the proceeding
17   paragraphs.
18          105.   BioCardia denies the allegations of paragraph 105.
19          106.   BioCardia admits that it alleges that the inventions in the ’120 Provisional Family
20   are based on trade secrets of BioCardia and filed by Ms. Sarna while she was an employee of
21   BioCardia. Except as thus expressly admitted, BioCardia denies the allegations of paragraph 106.
22          107.   BioCardia denies the allegations of paragraph 107.
23          108.   BioCardia denies the allegations of paragraph 108.
24          109.   BioCardia denies the allegations of paragraph 109.
25          110.   BioCardia denies the allegations of paragraph 110.
26          111    BioCardia alleges that it lacks sufficient information or belief to respond to the
27   allegations of paragraph 111 and on that basis denies them.
28
                                                     -8-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 11 of 30



 1          112.   BioCardia alleges that it lacks sufficient information or belief to respond to the

 2   allegations of paragraph 112 and on that basis denies them.

 3          113.   BioCardia denies the allegations of paragraph 113.

 4                                             COUNT VII

 5        (NO TRADE SECRET MISAPPROPRIATIONS BY NVISION UNDER CUTSA)

 6          114.   BioCardia incorporates its responses to the allegations of the proceeding

 7   paragraphs.

 8          115.   BioCardia admits the allegations of paragraph 115.

 9          116.   BioCardia denies the allegations of paragraph 116.

10          117.   BioCardia admits the allegation that in June 2013 Andrew MacKenzie heard Ms.

11   Sarna speak about nVision and subsequently emailed her. Except as thus expressly admitted,

12   BioCardia denies the allegations of paragraph 117.

13          118.   BioCardia alleges that it lacks sufficient information or belief to respond to the

14   allegations of paragraph 118 and on that basis denies them.

15          119.   BioCardia alleges that it lacks sufficient information or belief to respond to the

16   allegations of paragraph 119 and on that basis denies them.

17          120.   BioCardia alleges that it lacks sufficient information or belief to respond to the

18   allegations of paragraph 120 and on that basis denies them.

19          121.   BioCardia denies the allegations of paragraph 121.

20                               COUNT VII
21    (NO TRADE SECRET MISAPPROPRIATION BY NVISION UNDER FEDERAL LAW)

22          122.   BioCardia incorporates its responses to the allegations of the proceeding

23   paragraphs.

24          123.   BioCardia admits that the DTSA was effective May 11, 2016. Except as thus

25   expressly admitted, BioCardia denies the allegations of paragraph 123.

26          124.   BioCardia admits the allegations of paragraph 124.

27          125.   BioCardia denies the allegations of paragraph 125.

28          126.   BioCardia denies the allegations of paragraph 126.
                                                     -9-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 12 of 30



 1          127.      BioCardia alleges that it lacks sufficient information or belief to respond to the

 2   allegations of paragraph 127 and on that basis denies them.

 3          128.      BioCardia alleges that it lacks sufficient information or belief to respond to the

 4   allegations of paragraph 128 and on that basis denies them.

 5          129.      BioCardia denies the allegations of paragraph 129.

 6                                COUNT VIII
         (N0 TRADE SECRET MISAPPROPRIATION BY BOSTON SCIENTIFIC UNDER
 7                                  CUTSA)
 8          130.      BioCardia incorporates its responses to the allegations of the proceeding
 9   paragraphs.
10          131.      BioCardia admits the allegations of paragraph 131.
11          132.      BioCardia denies the allegations of paragraph 132.
12          133.      BioCardia denies the allegations of paragraph 133.
13          l34.      BioCardia admits the allegation that in June 2013 Andrew MacKenzie heard Ms.
14   Sarna speak about nVision and subsequently emailed her. Except as thus expressly admitted,
15   BioCardia denies the allegations of paragraph 134.
16          135.      BioCardia alleges that it lacks sufficient information or belief to respond to the
17   allegations of paragraph 135 and on that basis denies them.
18          136.      BioCardia alleges that it lacks sufficient information or belief to respond to the
19   allegations of paragraph 136 and on that basis denies them.
20          137.      BioCardia denies the allegations of paragraph 137.
21                                  COUNT IX
             (NO TRADE SECRET MISAPPROPRIATION BY BOSTON SCIENTIFIC
22
                              UNDER FEDERAL LAW)
23          138.      BioCardia incorporates its responses to the allegations of the proceeding
24   paragraphs.
25          139.      BioCardia admits that it alleges that nVision was built on misappropriated trade
26   secrets of BioCardia. Except as thus expressly alleged, BioCardia denies the allegations of
27   paragraph 139.
28
                                                        -10-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 13 of 30



 1          140.    BioCardia denies the allegations of paragraph 140.

 2          141.    BioCardia denies the allegations of paragraph 141.

 3          142.    BioCardia denies the allegations of paragraph 142.

 4          143.    BioCardia alleges that it lacks sufficient information or belief to respond to the

 5   allegations of paragraph 151 and on that basis denies them.

 6          144.    BioCardia denies the allegations of paragraph 144.

 7          145.    BioCardia denies the allegations of paragraph 145.

 8                                        COUNT X
                             (NO UNJUST ENRICHMENT BY NVISION)
 9
10          146.    BioCardia incorporates its responses to the allegations of the proceeding

11   paragraphs.

12          147.    BioCardia admits the allegations of paragraph 147.

13          148.    BioCardia denies the allegations of paragraph 148.

14          149.    BioCardia denies the allegations of paragraph 149.

15          150.    BioCardia admits that it was aware in 2012 that Ms. Sarna left BioCardia.

16   BioCardia admits the allegation that in June 2013 Andrew MacKenzie heard Ms. Sarna speak

17   about nVision and subsequently emailed her. Except as thus expressly admitted, BioCardia

18   denies the allegations of paragraph 150.

19          151.    BioCardia alleges that it lacks sufficient information or belief to respond to the

20   allegations of paragraph 151 and on that basis denies them.

21          152.    BioCardia alleges that it lacks sufficient information or belief to respond to the

22   allegations of paragraph 152 and on that basis denies them.

23          153.    BioCardia alleges that it lacks sufficient information or belief to respond to the

24   allegations of paragraph 153 and on that basis denies them.

25          154.    BioCardia denies the allegations of paragraph 154

26
27
28
                                                      -11-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 14 of 30



 1                             BIOCARDIA, INC.’S COUNTERCLAIMS

 2           (“BioCardia”) alleges the following counterclaims against Counterdefendants.

 3                                    NATURE OF THE ACTION

 4          1.      BioCardia brings this counterclaim seeking correction of inventorship on certain

 5   patents (the “Sarna Patent Family” as more specifically alleged below), seeking damages,

 6   including damages for Counterdefendants’ unjust enrichment measured by the amount Boston

 7   Scientific paid for nVision Medical Corporation (“nVision”), for Counterdefendants

 8   misappropriation of trade secrets and Ms. Sarna’s breach of contract, and seeking imposition of

 9   constructive trusts both on the Sarna Patent Family and the proceeds from Counterdefendants

10   misappropriation of trade secrets and Ms. Sarna’s breach of contract.

11          2.      On August 6, 2019, BioCardia filed a request for arbitration (the “Arbitration

12   Request”) with the American Arbitration Association (“AAA”) seeking, among other things, a

13   declaration of ownership of various patents on which Ms. Sarna is a purported inventor and unjust

14   enrichment” in the amount Boston Scientific paid for nVision Medical (the “Arbitration”).

15          3.      On August 12, 2019. Ms. Sarna, through her previous attorney, requested an

16   extension to respond to the Arbitration Request because Ms. Sarna was 33 weeks into a high risk

17   pregnancy, which BioCardia immediately granted.

18          4.      On September 6, 2019, Boston Scientific filed the instant Action.

19          5.      On September 13, 2019, after having requested an extension to respond to the

20   Arbitration Request, Ms. Sarna instead filed a complaint in the Superior Court of California in

21   and for the County of San Mateo, Action No. 19CLJ05413 (the “State Court Action”) seeking to

22   enjoin the Arbitration on various grounds.

23          6.      BioCardia and Counterdefendants subsequently agreed that they would resolve all

24   of their disputes in this Action, that BioCardia would withdraw the Arbitration Demand, that Ms.

25   Sarna would dismiss the State Court Action, and that BioCardia would asserts its claims against

26   Counterdefendants in this Action.

27          7.      BioCardia subsequently withdrew the Arbitration Demand with the AAA and is

28   informed and believes and on that basis alleges that Ms. Sarna dismissed the State Court Action,
                                                     -12-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 15 of 30



 1   both in favor of resolving BioCardia’s claims in this Action.

 2                                                PARTIES

 3           8.      BioCardia is a corporation organized and existing under the laws of Delaware with

 4   its principal place of business at 125 Shoreway Road, Suite B, San Carlos CA 94070.

 5           9.      BioCardia is informed and believes and on that basis alleges that(a)

 6   Counterdefendant Boston Scientific Corporation is a corporation organized and existing under the

 7   laws of the state of Delaware with its principal place of business at 300 Boston Scientific Way,

 8   Marlborough, MA 01752-l 234 and that (b) Boston Scientific Corporation acquired nVision,

 9   including all of its intellectual property, through a Merger on April 13, 2018.

10           10.     BioCardia is informed and believes and on that basis alleges that Counterdefendant

11   Boston Scientific Scimed, Inc. is (a) a corporation organized and existing under the law of the

12   state of Minnesota with its principle place of business at One SciMed Place, Maple Grove,

13   Minnesota 55311; (b) a wholly-owned subsidiary of Boston Scientific Corporation; and (c) is the

14   current assignee of record of the ’571 Patent

15           11.     BioCardia is informed and believes and on that basis alleges that

16   Counterdefendant Fortis Advisors LLC is a Delaware limited liability company with its principal

17   place of business in San Diego, California, and is sued in its alleged capacity as representative of

18   the Securityholders pursuant to the terms of an alleged Agreement and Plan of Merger, dated

19   April 13 20 18, by and among Boston Scientific Clarity Merger Corp., nVision and Fortis

20   Advisors LLC.

21           12.     BioCardia is informed and believes and on that basis alleges that Counterdefendant

22   Surbhi Sarna is an individual residing at 249 Randall Street, San Francisco, CA 94131, within this

23   District.

24                                    JURISDICTION AND VENUE

25          13.      BioCardia’s counterclaims arises under the patent laws of the United States,

26   U.S.C. §§ 101 et seq., and the laws of the State of California.

27          14.      This Court has subject matter jurisdiction over BioCardia’s patent law

28   counterclaims under 28 U.S.C. §§ 1331 and I 338(a), and has supplemental jurisdiction over
                                                      -13-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 16 of 30



 1   BioCardia’s state law claims under 28 U.S.C. § 1367.

 2         15.      This Court has general personal jurisdiction over Counterdefendants other than

 3   Ms. Sarna because, among other reasons, they filed this Action in this District, and personal

 4   jurisdiction over Ms. Sarna because she is a resident of this District.

 5         16.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400.

 6                                      FACTUAL BACKGROUND

 7   Ms. Sarna’s Employment Agreement with BioCardia

 8          17.     Ms. Sarna started consulting with BioCardia on September 15, 2008 pursuant to a

 9   Consulting Agreement executed on August 27, 2008, and started as a full time employee of

10   BioCardia on November 3, 2008 pursuant to the BioCardia standard Employment Agreement

11   which she signed on October 29 (the “Sarna Agreement”). A true and correct copy of the Sarna

12   Agreement with Ms. Sarna’s signature is attached hereto as Exhibit A.

13          18.     Ms. Sarna agreed in Section 3(b) of the Sarna Agreement to “promptly make full

14   written disclosure to the Company . . . and assign to the Company, or its designee, all my right,

15   title and interest in and to any and all inventions, original works of authorship, developments,

16   concepts, improvements or trade secrets” Ms. Sarna conceived of, developed or reduced to

17   practice during the time period Ms. Sarna was a BioCardia employee. The only exception to Ms.

18   Sarna’s contractual duty to assign to BioCardia provided by the Sarna Agreement is an invention

19   which comes entirely within California Labor Code Section 2870 (“Section 2870”).

20          19.     In section 3(a) of the Sarna Agreement and in Exhibit A thereto, Ms. Sarna

21   represented that before starting work at BioCardia, she had no “inventions, original works of

22   authorship, developments, improvements, and trade secrets” made prior to her BioCardia

23   employment “which relate to the Company’s proposed business, products or research and

24   development, and which are not assigned to the Company hereunder.” When Ms. Sarna left

25   BioCardia in January 2012, Ms. Sarna expressly represented to BioCardia in writing that Ms.

26   Sarna did not have any invention to disclose to BioCardia and had made no invention which was

27   assigned to BioCardia pursuant to the Sarna Agreement.

28          20.     In or around January 2019, BioCardia learned that on January 25, 2011, while a
                                                       -14-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 17 of 30



 1   BioCardia employee and a year before Ms. Sarna left BioCardia, Ms. Sarna filed U.S. Provisional

 2   application No. 61/435,945 (the “’945 Provisional Application”), which issued as U.S. Patent No.

 3   9,173,571 (the “‘571 Patent”) on November 3, 2015.

 4          21.    BioCardia subsequently learned that Ms. Sarna also filed three other published

 5   applications claiming priority to the ‘945 Provisional Application, including US 2014/0323859

 6   published on October 30, 2014, US 2016/151001 published June 2, 2017, and US 2017/0258392

 7   published September 14, 201 (collectively, with the ’945 Provisional Application and the ’571

 8   Patent, the “’945 Provisional Family”). ”

 9          22.    BioCardia learned only from the complaint in this Action that while a BioCardia

10   employee, Ms. Sama also filed Provisional Patent Application No. 61/559120 on November 13,

11   2011 entitled ''Device and method to confirm occlusion of the fallopian tube” (the “’120

12   Provisional Application”) , and that Ms. Sarna subsequently filed Application No, 14/357,875,

13   which claimed priority to the '120 Provisional and which published on October 30, 2014 as

14   US2014/0323859 (collectively the “’120 Provisional Family”).

15          23.    The ’945 Provisional Family and the ’120 Provisional Family will be collectively

16   referred to as the “Sarna Patent Family.”

17          24.    BioCardia had no reason to discover the Sarna Patent Family since it had no

18   reason to search for patents or patent applications on which Ms. Sarna was a claimed inventor to

19   determine if they claimed priority to a date when Ms. Sarna was employed by BioCardia.

20          25.    The inventions claimed in the Sarna Patent Family (the “Sarna Patent Family

21   Inventions”) were conceived of by Ms. Sarna while a BioCardia employee, and

22   Counterdefendants do not and cannot contend otherwise.

23          26.    The Sarna Patent Family Inventions claimed in the Sarna Patent Family are

24   covered by Ms. Sarna’s assignment obligation in the Sarna Agreement because as a matter of law

25   they do not come within the Section 2870 exception to Ms. Sarna’s obligation to assign them to

26   BioCardia.

27          27.    BioCardia is informed and believes and on that basis alleged that Ms. Sarna

28   apparently was working on the Sarna Patent Family Inventions during BioCardia working hours.
                                                    -15-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 18 of 30



 1   In fact, Ms. Sarna was reprimanded for not showing up during working hours, which reprimands

 2   were documented in writing at least three times in writing on February 2011, July 2011, and

 3   December 2011 (she was also reprimanded verbally for similar infractions at different times),

 4   when BioCardia now is informed and believes and on that basis alleges that, among other times,

 5   she was working on the Sarna Parent Family Inventions instead of what she was being paid to do

 6   by BioCardia, making them outside of the Section 2870 exemption from Ms. Sarna’s assignment

 7   obligation as a matter of law.

 8         Labor Code Section 2870 Does Not Exempt the Sarna Patent Family Inventions from
     Assignment
 9
10          28.     Under Section 2870, the Sarna Patent Family Inventions were exempted from

11   assignment by Section 2870 only if both (1) the Sarna Patent Family Inventions were made

12   wholly on Ms. Sarna’s own time and in addition (2) the Sarna Patent Family Inventions (a)

13   neither related to BioCardia’s business or actual or demonstrably anticipated research or

14   development at the time of invention nor (b) resulted from any work Ms. Sarna performed for

15   BioCardia.

16          29.     California Labor Code Section 2872 puts the burden of proof squarely on Ms.

17   Sarna to prove that the Sarna Invention comes within the Section 2870 prohibition against

18   assignment: “ In any suit or action arising thereunder [Section 2870], the burden of proof shall be

19   on the employee claiming the benefits of its provisions.”

20   The Sarna Patent Family Inventions Are Related to BioCardia’s “Demonstrably Anticipated
     Research or Development at the Time of Invention.”
21
22          30.     What Ms. Sarna claimed to have invented in in the Sarna Patent Family was

23   actually disclosed to Ms. Sarna by Dr. Peter Altman, BioCardia’s President and CEO, in a

24   meeting in Dr. Altman’s BioCardia office in what is believed to be 2010. In particular, Dr.

25   Altman showed to Ms. Sarna at least pages 74-76 of BioCardia Lab Notebook No. 21 signed and

26   dated March 23, 2000 (the “Lab Notebook”). The Lab Notebook demonstrates that the Sarna

27   Patent Family Inventions related to BioCardia’s business and even more clearly, to its

28   demonstrably anticipated research or development, at the time of their purported invention. The
                                                     -16-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 19 of 30



 1   Lab Notebook also constituted trade secrets of BioCardia (the “Lab Notebook Trade Secrets”).

 2          31.     Dr. Altman discussed the potential for early diagnostic and local therapy for

 3   ovarian cancer with Ms. Sarna because BioCardia anticipated research regarding the ovarian

 4   diagnostic/ therapy approach detailed in the Lab Notebook. Without early diagnosis, local

 5   therapy for the treatment of ovarian cancer becomes irrelevant because of metastasis. This

 6   concept underlines why BioCardia’s core efforts in local biologic therapy require pre metastasis

 7   diagnostics to identify the disease state (the “BioCardia Additional Disclosures”).

 8          32.     BioCardia intended that Ms. Sarna herself was going to conduct that research,

 9   which is why Dr. Altman disclosed the Lab Notebook to her. That is also why Dr. Altman made

10   the BioCardia Additional Disclosures and shared additional laboratory notebook pages with her in

11   the same meeting session relating to the potential ramifications of early diagnosis and the

12   potential for local therapy. The images in the Lab Notebook clearly show BioCardia Morph and

13   Helix products being purposed for fallopian tube based procedures being performed through the

14   uterus. These are two products on which Ms. Sarna worked on a daily basis. Further, at least

15   three other employees of BioCardia were aware that Dr. Altman had spent time with Ms. Sarna

16   proposing that she work on a women’s health project.

17          33.     BioCardia has detailed publicly its interest in intrauterine procedures in a number

18   of patents issued for its Morph product offerings. These include U.S. Patent No. 9,078,994 on a

19   method of accessing a contralateral femoral artery of a patient; U.S. Patent No. 9,022,977 on a

20   method of accessing a renal artery of a patient; U.S. Patent No. 9,017,284 on a method of

21   implanting a PFO occluder in a patient; U.S. Patent No. 9,011,373 on a method of accessing a

22   carotid artery of a patient; U.S. Patent No. 8,939,960 on a steerable guide catheters and methods

23   for their use; and U.S. Patent No. 7,402,151 on a Steerable guide catheters and methods for their

24   use. The patent specifications expressly state (emphasis added) that:

25           [o]ther applications of this thin walled steerable guide and sheath guide invention include
            transjugular intrahepatic portosystemic (TIPS) shunt placement, uterine fibroid biopsy
26          and ablation, trans atrial septal delivery and manipulation of devices (for pulmonary vein
            ablation, implantation and or recovery of devices in the left atrial appendage and
27          performing antegrade mitral and aortic valve manipulations and artificial valve
            implantation), and also for neurological access and delivery of coils and stents.
28
                                                     -17-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 20 of 30



 1          34.     BioCardia also disclosed publicly its interest in local therapy for the treatment of

 2   cancer, which has been noted would require early diagnosis to make sense.

 3          35.     On September 10th, 2013, BioCardia’s US Patent 8,529,550 (the “’550 patent")

 4   issued with claims related to the potential of local catheter based therapy for cancer that include

 5   broad claims on the leading blockbuster agents that were approved for cancer at that time,

 6   The primary independent issued patent claim awarded was for:
 7          “ A catheter system comprising: a catheter having a proximal end and a distal end; a drug
            delivery structure disposed on the distal end of the catheter, where the structure is a
 8          hollow structure with one or more apertures communicating from the interior to the
            exterior of said hollow structure, and a reservoir of a therapeutic agent within said drug
 9          delivery structure, said therapeutic agent comprising one of antagonists to angiogenic
            agents, cytotoxic agents, anti-Her-2, and anti CD20, and tumor necrosis factors; said drug
10          delivery structure being disengageable from the distal end of the catheter; a mechanism at
            the proximal end of the catheter for disengaging said drug delivery structure from the
11          distal end of the catheter; and a fixation means on said drug delivery structure that may be
            used within a body of a patient to implant the drug delivery structure to a depth within an
12          intended tissue within the body of a patient.”
13          36.     BioCardia privately had a number of conversations with senior executives at other

14   institutions regarding its interests in local biotherapeutic delivery for ovarian cancer. At least two

15   of these are documented in emails.

16          37.     On September 11, 2013, the day after the ’550 patent issued, BioCardia’s CEO

17   reached out via email to a colleague at Genentech involved with the commercial development of

18   Avastin, possibly the world’s most valuable drug for the treatment of cancer by revenue that is

19   described broadly in the ’550 patent, alerting him that the ’550 patent had issued and that

20   BioCardia “can also enable local delivery of therapeutic agents with ease into the ovary.”

21          38.     Separately, BioCardia’s CEO reached out to a research scientist at one of the

22   world’s leading cancer institutes, MD Anderson in Houston, to the same effect.

23   The ‘571 Patent Itself Discloses That It Is Related to BioCardia’s Actual Business
24          39.     Coronary artery disease was and is a primary focus of BioCardia’s business. The

25   ’571 Patent’s specific reference to the use of the invention for coronary arteries proves that the

26   ’571 Invention related not only to BioCardia’s reasonably anticipated research but also to its core

27   business. The application states that:

28          Although illustrative embodiments of this invention have been shown and described, other
                                                    -18-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 21 of 30


            modifications, changes, and substitutions are intended. By way of example, the present
 1          invention discloses fallopian tubes as an exemplar of a narrow body lumen, which may
            undergo maintenance, and other anatomical structures, such as coronary arteries, may be
 2          similarly maintained. Accordingly, it is appropriate that the appended claims be construed
            broadly and in a manner consistent with the scope of the disclosure as set forth in the
 3          following claims.
 4   ’571 Patent at 16:30-39 (emphasis supplied).
 5   Misappropriation of Trade Secrets
 6
            40.   The Lab Notebook also contains what are clearly BioCardia trade secrets, making
 7
     Ms. Sarna’s filing U.S. Provisional application No. 61/435,945 and the other members of the
 8
     Sarna Patent Family also a misappropriation of trade secrets under California law.
 9
            41.   The BioCardia Additional Disclosures were identified to Counterdefendants as
10
     misappropriated BioCardia trade secrets in BioCardia’s First Amended Identification of Trade
11
     Secrets served on Counterdefendants on January 13, 2020, a copy of which is attached hereto as
12
     Exhibit B. The BioCardia Additional Disclosures are clearly BioCardia trade secrets, making
13
     their use and disclosure also a misappropriation of trade secrets under California law.
14
            42.   The Lab Notebook Trade Secrets and the BioCardia Additional Disclosure will be
15
     collectively referred to herein as the “BioCardia Trade Secrets”.
16
            43.   A letter from BioCardia’s counsel to Boston Scientific’s counsel, which was emailed
17
     to all counsel on February 10, 2020, identifying “Where [the BioCardia Trade Secret were] used
18
     by nVision based on limited information available to date,” is attached as Exhibit C.
19
            44.   Moreover, in or about April 2019 BioCardia discovered that Ms. Sarna emailed to
20
     her personal email address a large number of BioCardia confidential documents, starting at least
21
     as early as April 29, 2009 and continuing at least through December 19, 2011, less than a month
22
     before her departure from BioCardia.
23
            45.   Although BioCardia does not know at this point why Ms. Sarna emailed the
24
     identified documents to her personal email, it does suggest that she may have used BioCardia
25
     confidential information for her own purposes. Discovery may result in additional claims relating
26
     to these emailed documents.
27
     The Statute of Limitations
28
                                                     -19-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 22 of 30



 1           46.   Counterdefendants have asserted in correspondence and (other than

 2   Counterdefendant Ms. Sarna) in their complaint that BioCardia’s claims are barred by the statute

 3   of limitations, estoppel, or on other bases. This is incorrect. Although Ms. Sarna’s wrongful acts

 4   occurred more than eight years ago, they were only discovered earlier this year. Since an

 5   employer is under no duty to search for breaches of assignment agreements by former employees,

 6   there is no statute of limitations issue.

 7   The Statute of Limitations for Breach of Contract Has Not Run

 8           47.     While the statute of limitations for breach of contract is four years from breach, the

 9   limitations period for a breach of contract done in secret resulting in harm that is not reasonably

10   discoverable, as was Ms. Sarna’s breach of the Agreement, does not begin to run until the breach

11   was or reasonably should have been discovered. See, e.g., April Enterprises, Inc. v. KTTV, 147

12   Cal.App.3d 827, 831 (1983).

13   The Statute of Limitations for Breach of the Assignment of Inventions Has Not Run

14           48.     Ms. Sarna’s assignment of inventions she would make during her employment at

15   BioCardia is considered an automatic assignment of a right in a future interest. DDB Techs v.

16   MLB Advanced Media LP, 517 F.3d 1284, 1290 (Fed.Cir.2008).

17           49.     The breach occurred only when Ms. Sarna refused to assign the ’571 Inventions

18   after BioCardia demanded assignment. See, e.g., General Elec. Co. v. Wilkins, 2012 WL

19   3778865, *16 (E.D. Ca. Aug. 31, 2012); Imatec, Ltd. v Apple Computer, Inc., 81 F.Supp.2d 471,

20   483 n.5 (S.D.N.Y. 2000); Goldwasser v. Smith Corona Corp., 817. F.Supp. 263, 271-72 (D.

21   Conn. 1994), aff’d, 26 F.3d 137 (Fed. Cir. 1994). This did not happen until April 9, 2019 at the

22   earliest, when BioCardia sent a letter to Ms. Sarna based on BioCardia’s discovery in January

23   2019 that there was something for which to demand assignment.

24           50.     It is well settled that the four-year California statute of limitations for breach of an

25   automatic assignment does not run begin to run until the former employer learned or should have

26   learned of the breach. In the context of breach of an automatic assignment agreement, the

27   discovery rule “‘postpones accrual of a cause of action until the plaintiff discovers, or has reason

28   to discover, the cause of action.’” Target Technology Co. v. Williams Advanced Materials, Inc.,
                                                        -20-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 23 of 30



 1   2008 WL 5002935, *12 (C.D. Cal 2008), quoting Nogart v. The Upjohn Company, 21 Cal. 4th

 2   383, 397 (1999). Again in the context of breach of an automatic assignment agreement, “[t]he

 3   statutory limitations period for a breach of contract commences when the party wronged knows,

 4   or reasonably should know of the breach.” Gen Elec. Co. at *15, quoting Jaffe v. Carroll, 35

 5   Cal.App.3d 53, 58059 (1973).

 6   The Statute of Limitations for Misappropriation of Trade Secrets Has Not Run

 7          51.     The statute of limitations on a trade secret claim runs from the date on which the

 8   claim was or reasonably should have been discovered, California Civil Code §3426.6, and

 9   BioCardia had no reason to suspect a misappropriation until it found the ‘571 Patent in January

10   2019

11   Laches Does Not Apply to BioCardia’s Claim for Correction of Inventorship

12          52.     There is no statute of limitations as such with respect to correction of inventorship;

13   claims for correction of inventorship can only be barred by laches. There is a presumption

14   against laches if the claim is brought within six years of the later of discovery of the claim or

15   issuance of the patent to be corrected. Pei-Herng Hor v. Ching-Wu Chu, 699 F.3d 1331, 1335

16   (Fed. Cir. 2012). Here the correction of inventorship claim did not accrue until earlier this year,

17   so there is no laches issue.

18   Fraudulent Concealment Tolled the Statute of Limitations

19          53.     Ms. Sarna agreed in Section 3(f) of that “I will advise the Company promptly in

20   writing of any inventions that I believe meet the criteria in California Labor Code Section 2870

21   and not otherwise disclosed on Exhibit A.” The Termination Certificate Ms. Sarna was

22   contractually obligated to sign and did sign on her January 4, 2012 departure from BioCardia did

23   not disclose the inventions claimed in the ’945 Provisional Application and the ’120 Provisional

24   Application, which she was obligated to do even if she believed them outside her automatic

25   assignment obligation because of Section 2870. Ms. Sarna thus fraudulently concealed U.S.

26   Provisional application No. 61/435,945 from BioCardia.

27          54.     Thus, even if there were otherwise some duty by BioCardia to have investigated

28   Ms. Sarna’s breach of her automatic assignment obligation, which there was not, her fraudulent
                                                      -21-
            BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 24 of 30



 1   concealment of the Sarna Patent Family Inventions excused any failure to discover her breach.

 2   Target Technology, Inc., 2008 WL 5002935 at * 13, citing USA Local 343 v. Nor-Cal Plumbing,

 3   Inc., 48 F.3d 1465, 1475 (9th Cir. 1994).

 4   nVision Was Chargeable with Sarna’s Wrongful Acts

 5           55.     nVision was directly and primarily liable for its own misappropriations of

 6   BioCardia’s trade secrets and secondarily liable for Ms. Sarna’s misappropriation of BioCardia’s

 7   trade secrets under the doctrine of respondeat superior because Ms. Sarna, as the president and

 8   founder of nVision, was acting within the course and scope of her employment in committing the

 9   acts of misappropriation as herein alleged. See, e.g., In re Energy Securities Litigation, No. 15-

10   cv-00265-EMC, 2016 WL 324150, *25 (N.D. Cal. Jan 27, 2016).
     Boston Has Successor, Not Direct, Liability for the Acts of nVision and the Acts of Sarna
11   Attributable to nVision
12           56.     Because Boston Scientific merged nVision into itself, Boston is liable for all of the
13   liability of nVision, including that alleged herein, under California Corporations Code § 6020. To
14   the extent that California law is not applicable to Boston Scientific’s liability as a result of the
15   merger, BioCardia is informed and believes and on that basis alleges that the law of every other
16   potentially applicable state law is the same as California Corporations Code § 6020.
17
     Imposition of a Constructive Trust Against the Shareholders and Boston Is Proper Even if
18   They Engaged in no Wrongdoing

19           57.     Imposition of a constructive trust against Boston Scientific and the Security

20   Holders is appropriate even if neither committed a wrongful act because under California law “the

21   remedy of a constructive trust does not require that the person currently holding the property committed

22   any wrongful act in obtaining the property, only that the property at issue was wrongfully gained, even if

23   by accident or mistake." Carpenters Local Union 271 v. Griggs, CV-17-4460 DSF (MRWx), 2018 WL.

24   6003577, *3 (C.D. Cal. Nov. 5, 2018), citing In re Advent Management Corp., 104 F.3d 293, 295 (1997).

25                                              COUNT I
                            Correction of Inventorship under 35 U.S.C. § 256
26                       (Against Counterdefendants Boston Scientific and Ms. Sarna)

27           58.     BioCardia realleges paragraphs 1-57, inclusive.

28           59.     BioCardia is informed and believes and on that basis alleges that Dr. Altman and
                                                         -22-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 25 of 30



 1   Dr. Stertzer are at least co-inventors of at least of at least claim 1 of the ’571 Patent because they

 2   conceived or at least contributed to the conception of the highlighted portions of claim 1:

 3
                     A device for maintaining a narrow body lumen, comprising: a hydraulic
 4                  propulsion mechanism and at least one of an imaging portion or a therapeutic
                    portion, said hydraulic propulsion mechanism configured for propelling said
 5
                    imaging portion or said therapeutic portion relative to said hydraulic propulsion
 6                  mechanism and through the narrow body lumen, said hydraulic propulsion
                    mechanism including an elongate shaft, wherein the narrow body lumen is distal of
 7                  a distal end of said elongated shaft; wherein said imaging portion or said
                    therapeutic portion, when propelled by said hydraulic propulsion mechanism, is
 8                  driven distally from said distal end of said elongated shaft and is distally spaced
 9                  therefrom; and a retrieval mechanism for retrieving said imaging portion or said
                    therapeutic portion from the narrow body lumen.
10
            60.     BioCardia is informed and believes and on that basis alleges that Dr. Altman and
11
     Dr. Stertzer may be at least co-inventors of at least one claim in other patent applications in the
12
     Sarna Patent Family, depending on which claims issue on each application, and may seek leave to
13
     amend to seek correction of inventorship of any patent issuing with claims on which Dr. Altman
14
     and Dr. Stertzer are omitted inventors.
15
            61.     BioCardia is informed and believes and on that basis alleges that Dr. Altman and
16
     Dr. Stertzer are omitted inventors on the ’571 Patent and may be omitted inventors on patent
17
     applications in the Sarna Patent Family.
18
            62.     BioCardia is informed and believes and on that basis alleges that the omission of
19
     Dr. Altman and Dr. Stertzer as inventors was the result of error.
20
            63.     BioCardia is informed and believes and on that basis alleges that the omission of
21
     Dr. Altman and Dr. Stertzer as inventors was made without deceptive intent.
22
            64.     BioCardia has standing to seek correction of inventorship because Dr. Altman and
23
     Dr. Stertzer each assigned to BioCardia all of their right, title and interest in and to all inventions
24
     they made at BioCardia, and all resulting patents.
25
            65.      BioCardia requests correction of inventorship of the ’571 Patent to name Dr. Peter
26
     Altman and Dr. Simon Stertzer as co-inventors.
27
     WHEREFORE, BioCardia prays for judgment as more fully set forth below.
28
                                                       -23-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 26 of 30



 1                                              COUNT II
                                        Breach of Written Contract
 2                                         (Against Counterdefendants)
 3          66.      BioCardia realleges paragraphs 1-57, inclusive.
 4          67.     The Sarna Agreement is a valid and enforceable contract with BioCardia.
 5          68.     BioCardia has duly performed all conditions, covenants, and promises required on
 6   its part to be performed pursuant to the Sarna Agreement.
 7          69.     Ms. Sarna breached her contractual obligations to BioCardia under the Sarna
 8   Agreement by, inter alia, failing to disclose to and assign to BioCardia each of the patents and
 9   patent applications in the Sarna Patent Family.
10          70.     As a direct and proximate result of Ms. Sarna’s breaches of the Sarna Agreement,
11   BioCardia has incurred and continues to incur damages in an amount according to proof.
12          71.     As a further direct and proximate result of Ms. Sarna’s breaches of the Sarna
13   Agreement, Ms. Sarna has been unjustly enriched in an amount equal to at least what Boston
14   Scientific paid for nVision Medical.
15          72.     BioCardia also seeks specific performance of Ms. Sarna’s obligation to assign to
16   BioCardia each of the patents and patent applications in the Sarna Patent Family, including against
17   Plaintiffs to the extent any of them is presently the owner of any of the patents and patent
18   applications in the Sarna Patent Family.
19          73.     BioCardia is informed and believes and on that basis alleges that Counterdefendants
20   Ms. Sarna and the Security Holders wrongfully detained and/or gained the consideration Boston
21   Scientific paid for nVision in violation of California Civil Code §§2223 and/or 2224 as a proximate
22   result of the breach of contract as herein alleged.
23          74.     Accordingly, BioCardia seeks Imposition of a constructive trust against Ms. Sarna
24   and the Security Holders for the benefit of BioCardia on the consideration Boston Scientific paid
25   for nVision.
26          75.     BioCardia is informed and believes and on that basis alleges that Counterdefendants
27   Ms. Sarna and Boston Scientific wrongfully detained and/or gained legal title to each of the patents
28
                                                       -24-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 27 of 30



 1   and patent applications in the Sarna Patent Family within the meaning of California Civil Code

 2   §§2223 and/or 2224 as a proximate result of the breach of contract as herein alleged.

 3          76.     Accordingly, BioCardia seeks imposition of a constructive trust against Ms. Sarna

 4   and Boston Scientific for the benefit of BioCardia on each of the patents and patent applications in

 5   the Sarna Patent Family.

 6   WHEREFORE, BioCardia prays for judgment as more fully set forth below.

 7                                        COUNT III
     Misappropriation of Trade Secrets under California Uniform Trade Secrets Act, California
 8                               Civil Code Sections 3426 et seq.
                                       (Against Counterdefendants)
 9
            77.      BioCardia realleges paragraphs 1-57, inclusive.
10
            78.     BioCardia derived independent economic value from the BioCardia Trade Secrets
11
     not being known to the public or other persons who could obtain economic value from their
12
     disclosure or use.
13
            79.     The BioCardia Trade Secrets were subject to efforts that are reasonable under the
14
     circumstances to maintain their secrecy.
15
            80.     Counterdefendant Ms. Sarna and nVision misappropriated the BioCardia Trade
16
     Secrets by disclosing and/or using such information to make the purported Sarna Patent Family
17
     Inventions without BioCardia’s consent, despite having a duty to limit the use of the BioCardia
18
     Trade Secrets only for BioCardia’s benefit.
19
            81.     nVision took advantage of the misappropriated BioCardia Trade Secrets by having
20
     Ms. Sarna disclose and/or use such information for the advancement and benefit of nVision despite
21
     being aware of Ms. Sarna’s duties and obligations to BioCardia to limit the disclosure and use of
22
     such information only for the benefit of BioCardia and that such disclosure was in violation of the
23
     Sarna Agreement.
24
            82.     Boston, as the owner of and successor in interest to nVision by merger, is legally
25
     liable for nVision and Ms. Sarna’s misappropriation of the BioCardia Trade Secrets and all
26
     damages to BioCardia resulting therefrom.
27
            83.     As a direct and proximate result of Counterdefendants’ misappropriation of the
28
                                                     -25-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 28 of 30



 1   BioCardia Trade Secrets, BioCardia has incurred and continues to incur damages in an amount

 2   according to proof.

 3          84.     As a further direct and proximate result of Counterdefendants’ misappropriation of

 4   the BioCardia Trade Secrets, Counterdefendants Ms. Sarna and the Security Holders have been

 5   unjustly enriched in an amount equal to at least what Boston Scientific paid for nVision Medical.

 6          85.     Counterdefendants misappropriation of the BioCardia Trade Secrets was willful and

 7   malicious and thereby entitles BioCardia to an award of exemplary damages.

 8          86.     BioCardia is informed and believes and on that basis alleges that Counterdefendants

 9   Ms. Sarna and the Security Holders wrongfully detained and/or gained the consideration Boston

10   Scientific paid for nVision in violation of California Civil Code §§2223 and/or 2224 as a proximate

11   result of the misappropriation of trade secrets as herein alleged.

12          87.     Accordingly, BioCardia seeks Imposition of a constructive trust against Ms. Sarna

13   and the Security Holders for the benefit of BioCardia on the consideration Boston Scientific paid

14   for nVision.

15          88.     BioCardia is informed and believes and on that basis alleges that Counterdefendants

16   Ms. Sarna and Boston Scientific wrongfully detained and/or gained legal title to each of the patents

17   and patent applications in the Sarna Patent Family within the meaning of California Civil Code

18   §§2223 and/or 2224 as a proximate result of the misappropriation of trade secrets as herein alleged.

19          89.     Accordingly, BioCardia seeks imposition of a constructive trust against Ms. Sarna

20   and Boston Scientific for the benefit of BioCardia on each of the patents and patent applications in

21   the Sarna Patent Family.

22   WHEREFORE, BioCardia prays for judgment as more fully set forth below.

23
24                                         PRAYER FOR RELIEF

25          WHEREFORE, BioCardia prays for judgment and relief follows:

26          1.      That Plaintiffs take nothing by reason of their complaint;

27          2.      An order correcting of inventorship of the ’571 Patent to name Dr. Peter Altman and

28   Dr. Simon Stertzer as co-inventors.
                                                      -26-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
      Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 29 of 30



 1          3.      An order compelling Counterdefendants Ms. Sarna and Boston Scientific to assign

 2   to BioCardia each of the patents and patent applications in the Sarna Patent Family;

 3          4.      Damages according to proof, including Counterdefendants’ unjust enrichment and

 4   Counterdefendants Ms. Sarna’s and the Security Holder’s unjust enrichment in an amount equal

 5   to what Boston Scientific paid for nVision Medical;

 6          5.      Exemplary damages in an amount twice BioCardia’s actual damages for

 7   Counterdefendants’ willful and malicious misappropriation of the BioCardia Trade Secrets;

 8          6.      Imposition of a constructive trust against Counterdefendants Ms. Sarna and the

 9   Security Holders for the benefit of BioCardia on the consideration Boston Scientific paid for

10   nVision;

11          7.      Imposition of a constructive trust against Ms. Sarna and Boston Scientific for the

12   benefit of BioCardia on each of the patents and patent applications in the Sarna Patent Family;

13          8.      Pre-judgment and post-judgment interest; and

14          9.      Such further and other relief as the Court may deem proper and just.

15
      Dated: ___________________              By /s/ Ian N. Feinberg
16                                               Ian N. Feinberg
17                                                FEINBERG DAY KRAMER ALBERTI LIM
                                                  TONKOVICH & BELLOLI LLP
18                                                Ian N. Feinberg
                                                  577 Airport Blvd., Suite 250
19                                                Burlingame, CA. 94010
                                                  Telephone: 650.825.4300
20                                                Ifeinberg@feinday.com
21                                                Attorneys for Defendant and Counterclaimant
                                                  BioCardia, Inc.
22
23                                   DEMAND FOR JURY TRIAL

24          BioCardia demands trial by jury on all claims and issues so triable.

25
26
27
28
                                                     -27-
           BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
     Case 3:19-cv-05645-VC Document 60-2 Filed 04/02/20 Page 30 of 30


     Dated: ___________________     By /s/ Ian N. Feinberg
 1                                     Ian N. Feinberg
 2                                     FEINBERG DAY KRAMER ALBERTI LIM
                                       TONKOVICH & BELLOLI LLP
 3                                     Ian N. Feinberg
                                       577 Airport Blvd., Suite 250
 4                                     Burlingame, CA. 94010
                                       Telephone: 650.825.4300
 5                                     Ifeinberg@feinday.com
 6                                     Attorneys for Defendant and Counterclaimant
                                       BioCardia, Inc.
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                          -28-
         BIOCARDIA’S SECOND AMENDED ANSWER AND COUNTERCLAIMS- 3:19-CV-05645-VC
